Citation Nr: 1234625	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran, G.B., and K.B.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In May 2010, the Board issued a decision denying the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2010 Order, the Court vacated this portion of the May 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion). 

The Veteran testified before the undersigned at an August 2009 Travel Board hearing.  The hearing transcript is of record.  

The Veteran testified before the undersigned at a May 2011 Video Conference hearing.  The hearing transcript is of record.  

In January 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that a psychiatric disorder pre-existed service and was not aggravated in service.

2.  The Veteran currently has bipolar disorder that is related to service.

CONCLUSION OF LAW

A psychiatric disability, bipolar disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.304)(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Analysis

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137.

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

The Veteran's September 1961 enlistment examination report shows that his psychiatric condition was clinically evaluated as normal.  The presumption of soundness is, therefore, applicable.  

However, the report of medical history completed at the time of his induction in September 1961, shows that the Veteran reported that he had experienced depression or excessive worry and nervous trouble.  Furthermore, an August 1961 treatment note from private physician, A.O., MD, indicates that he had treated the Veteran during the past year for nervousness.  The Veteran also reported during a neuropsychiatric examination in February 1962, that he had experienced nervousness prior to service.  

Service treatment records show that the Veteran was treated for various somatic complaints and nervousness in January 1962.  During a neuropsychiatric examination in February 1962, multiple somatic complaints and complaints of nervousness were noted.  The Veteran reported that he had experienced nervousness prior to service and that it had been aggravated by his time in service.  Specifically, he stated that he had always had the noted problems, that he had missed a great deal of school due to illness, and that he had a rather "lone wolf type" of adjustment to his previous society as well as to the military.  He was diagnosed with emotional instability reaction, chronic, severe, for which he was subsequently given an administrative discharge.  The diagnosis is also noted on the February 1962 separation examination report.  

In an August 1966 letter, Dr. K. reported that during basic training, the Veteran collapsed completely and had a nervous breakdown from which he developed an anxiety state and has never completely recovered.  In a December 1970 letter from Dr. K., he stated that the Veteran had a severe anxiety state that was definitely felt to be service connected.  

In a September 2009 private psychiatric evaluation, Dr. N. stated that the Veteran's medical records at the time of his entrance into military service indicated that he had a previous history of anxiety and depression.  Dr. N. also noted that the service treatment records indicated that the Veteran was treated on active duty with Meprobapsychotic and Thorazine.  Finally, Dr. N. noted that the history and medical source statements indicated that the Veteran's psychiatric symptoms progressed from complaints of anxiety and depression to treatment with antipsychotic medications during his military service.  He diagnosed the Veteran with bipolar disorder and opined that it was more likely than not that the disorder either had its onset in or was aggravated by military service.

In accordance with the Board's January 2012 remand, the Veteran was afforded a VA examination in May 2012.  The examiner diagnosed the Veteran with a schizoaffective disorder and a cognitive disorder, NOS.  The examiner concluded that the Veteran "clearly had minor mental health problems pre-service," and that there was no evidence that the Veteran had a psychotic break in service.  He also found that the Veteran had become seriously mentally ill in 1966, and that he had remained so to the present time, although he had functioned relatively well since his last hospitalization in 2011.  He concluded that there was no evidence that the Veteran's mental health problems were service-connected, and opined that the Veteran's mental disorders were not caused or aggravated by his two and one half months in the U.S. Army.

There is clear and unmistakable evidence, as shown by the report of medical history and, the pre-service treatment records, the private treatment records, and the VA examination report that the Veteran's psychiatric disability pre-existed service.  It is not clear, however, that the disability underwent no aggravation in service.  

Given the lack of clarity in the record, it cannot be said that the evidence is clear and unmistakable on the question of aggravation.  Accordingly, the presumption of soundness has not been rebutted.  If the presumption of soundness is not rebutted, the claim becomes one for ordinary service connection.  Wagner v. Principi.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The service treatment records, the Veteran's statements, the VA examiner's opinion, and the opinion of the private physicians establish the presence of multiple somatic symptoms and complaints of nervousness, and a diagnosis of "emotional instability reaction" in service.  Private physician, Dr. N. and the VA examiner provided current diagnoses of bipolar disorder, schizoaffective disorder, and a cognitive disorder.  Dr. N. linked the diagnosis of bipolar disorder to the Veteran's psychiatric symptoms in service.  The criteria for service connection for a psychiatric disorder, namely bipolar disorder, are met.  

The Veteran is competent to report the symptoms of his disability, and his reports are supported by the findings that he has a current psychiatric disorder.  They are also buttressed by the opinion of the private medical professional.  There is evidence against the claim, in that the VA examiner opined that the Veteran's current mental disorders were not caused or aggravated by his military service.  The evidence is, however, at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Service connection for bipolar disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


